DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022, has been entered.
 
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejection of claims 1-21 is withdrawn due to Applicant’s clarification that the limitation of “wherein Rth (450) is less than Rth (550)” in claim 1, and similarly, the limitation of “wherein Rth (550) is less than Rth (650)” in claim 19, each refer to values on the Rth negative/positive scale, rather than absolute values, in the response filed on May 25, 2022.
The 35 U.S.C. 103 rejections of claims 1-18 over Nakayama as the primary reference are withdrawn due to Applicant’s amendment filed on May 25, 2022.

New Objection/Rejections
Claim Objection
Claim 20 is objected to because of the following informalities:  
The second line of claim 20 should be rewritten as: - - Rth (650) is less than or equal to 0 nm. - - to provide the unit of the value.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10, 21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
It is unclear in claim 21, how Rth (450) can have an upper limit of 0 nm when it is limited to a lower value on the retardation negative/positive axis (“less”) than Rth (550) which has an upper limit of -32 nm.  Amendment or clarification with relevant citation(s) from the specification are required.  Claims 8-10 depend on and include the subject matter of claim 21, without providing a solution to the indefinite issue described above.

Claim Rejections - 35 USC § 103
Claims 1, 3-7, 12-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Espacenet English translation of KR 101311919 B1).

Regarding claim 1, Lee teaches a retardation film for IPS mode (optical compensation film, lines 63-66 [0005]), wherein the retardation film has:
(a) an in-plane retardation of about 0 nm to 10 nm at a wavelength of 550 nm (Re(550), (I) [0050]); 
(b) an out-of-plane retardation of about -10 nm to 10 nm at a wavelength of 550 nm (Rth(550), (II) [0051]), or -2.41 nm (Rth(550), Example 1, Table 4 [0175] of original document), which is within the claimed range of about -60 nm to 10 nm;
(c) an out-of-plane retardation of -11.76 nm at a wavelength of 450 nm (Rth(450), Example 1, Table 4 [0175] of original document) which is within the claimed range of about -80 nm to 0 nm, is less than Rth(550), being lower on the negative retardation axis, and gives an Rth(450)/Rth(550) ratio of about 5 (-11.76/-2.41) which is within the claimed range of from about 5 to 8, and
(d) an out-of-plane retardation of 2.96 nm at a wavelength of 650 nm (Rth(650), Example 1, Table 4 [0175] of original document) which is within the claimed range about -60 nm to 10 nm, for the purpose of providing the desired optical compensation for IPS mode accompanied by the desired improvement in chromaticity shift and contrast ratio (lines 63-65 [0005]).
Regarding claims 3-5, Lee teaches that the retardation film satisfies Relation 3 of Applicant (|Rth(650)|/|Rth(550)| = |2.96|/|-2.41| = 1), wherein the ratio of |Rth(650)|/|Rth(550)| = 1 which is within the claimed ranges of about 0 to about 5, and about 0 to 2, for the purpose of providing the desired optical compensation for IPS mode accompanied by the desired improvement in chromaticity shift and contrast ratio, as described above.
Regarding claim 6, Lee teaches that the retardation film has:
(b) an out-of-plane retardation of about -10 nm at a wavelength of 550 nm (Rth(550), (II) [0051]), or -2.41 nm (Rth(550), Example 1, Table 4 [0175] of original document), which is within the claimed range of about -50 nm to 0 nm;
(c) an out-of-plane retardation of -11.76 nm at a wavelength of 450 nm (Rth(450), Example 1, Table 4 [0175] of original document) which is within the claimed range of about -70 nm to -5 nm, and
(d) an out-of-plane retardation of 2.96 nm at a wavelength of 650 nm (Rth(650), Example 1, Table 4 [0175] of original document) which is within the claimed range about -45 nm to 5 nm, for the purpose of providing the desired optical compensation for IPS mode accompanied by the desired improvement in chromaticity shift and contrast ratio, as described above.
Regarding claims 7, 12, Lee teaches that the retardation film is a cellulose ester resin film which is a species of a polymer film, for the purpose of providing the desired optical compensation for IPS mode accompanied by the desired improvement in chromaticity shift and contrast ratio (cellulose acetate [0003]).
Regarding claim 13, Lee teaches that the retardation film has a thickness of 40 to 100 µm ([0108]), which is within the claimed range of about 5 to 200 µm. 
Regarding claim 14, Lee teaches a polarizing plate ([0111]) comprising a polarizer (polarizing film [0111]) and a retardation film (optical compensation film, lines 63-66 of [0005], cellulose acylate film … may be used as a protective film [0111]) formed on one surface of the polarizer (protecting both surfaces [0111]), wherein the retardation film is the retardation film for IPS mode (cellulose acylate film of the present invention [0111]) as described above.
Regarding claims 16-17, Lee teaches that the retardation film can be formed on either surface of the polarizer (polarizing film and two polarizing plate protective films protecting both surfaces thereof, and at least one of the protective films may be the cellulose acylate film of the present invention [0111]), such that the retardation film is formed either on a light incident surface of the polarizer, or a light exit surface of the polarizer.
Regarding claim 18, Lee teaches an IPS mode liquid crystal display ([0114]) comprising the polarizing plate ([0114]).
Regarding claim 19, Lee teaches that Rth(550) = -2.41 nm (Example 1, Table 4 [0175] of original document) and that Rth(650) = 2.96 nm (Example 1, Table 4 [0175] of original document), such that Rth(550) is less than Rth(650) on the negative/positive retardation axis, for the purpose of providing the desired optical compensation for IPS mode accompanied by the desired improvement in chromaticity shift and contrast ratio, as described above.
Regarding claim 20, although Lee teaches in the one example that Rth(650) = 2.96 nm (Example 1, Table 4 [0175] of original document) which is outside the claimed range of less than or equal to 0 nm, Lee teaches in another example that Rth(650) =      -0.26 nm (Example 3, Table 4 [0175] of original document) which is within the claimed range of less than or equal to 0 nm, to make an adjustment for the purpose of providing the desired improvement in chromaticity shift and contrast ratio ([0005]), thus establishing the Rth (650) value as a result-effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have decreased the Rth(650) of the retardation film of Lee, to a value that is within a range of less than or equal to 0 nm, to make an adjustment, in order to obtain the desired improvement in chromaticity shift and contrast ratio, as taught by Lee.
Claims 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 3-7, 12-14, 16-20 above, and further in view of Nakayama (US 2007/0076155).
Lee teaches the retardation film for IPS mode, as described above.  
Regarding claim 11, Lee is silent regarding a [Symbol font/0x62] angle that is an angle formed between an axis extending in a thickness direction of the retardation film and an axis that is perpendicular to an orientation plane of the retardation film.
However, Nakayama teaches that a retardation film (optical compensation film [0009]) for IPS mode ([0077]) has a polar angle of about 0° ([0064]), which, being an angle formed between a z-axis ([0064]) which is an axis extending in a thickness direction of the retardation film 5 (Fig. 5) and an axis that is perpendicular to an orientation plane of the retardation film (normal direction to the film surface [0064], longitudinal monoaxial stretching [0206]), is expected to yield a [Symbol font/0x62] angle of about 0°, for the purpose of providing the desired reduction of color shift ([0079]).
Therefore, it would have been obvious to one of ordinary skill I the art at the time, to have provided the retardation film for IPS mode of Lee, with a [Symbol font/0x62] angle that is an angle formed between an axis extending in a thickness direction of the retardation film and an axis that is perpendicular to an orientation plane of the retardation film, in order to obtain the desired reduction of color shift, as taught by Nakayama.
Regarding claim 15, Lee teaches a polarizing plate ([0111]) comprising a polarizer (polarizing film [0111]) and the retardation film for IPS mode (optical compensation film, lines 63-66 of page 6, cellulose acylate film … may be used as a protective film [0111]) formed on one surface of the polarizer (protecting both surfaces [0111]), but is silent regarding an arrangement in which an angle between an absorption axis of the polarizer and a slow axis of the retardation film is within the claimed range of about 90°±5°.
However, Nakayama teaches that in a polarizing plate ([0210]) comprising a polarizer and a retardation film (such optical film … as a protective film [0210]) for IPS mode ([0077]), formed on one surface of the polarizer (on both sides [0210]), a transmission axis of the polarizer (which is perpendicular (i.e. at about 90°) to an absorption axis of the polarizer), is made parallel to a phase retarding axis of the retardation film (optical compensation layer [0283]) which is the slow axis of the retardation film, and hence an angle between the absorption axis of the polarizer and the slow axis of the retardation film is about 90°, for the purpose of providing the desired phase compensated polarized light.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided an arrangement in which an angle between an absorption axis of the polarizer and a slow axis of the retardation film, is about 90°, in the polarizing plate of Lee, in order to obtain the desired phase compensated polarized light, as taught by Nakayama.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon are considered pertinent to Applicant's disclosure.  US 2015/0042942 (abstract) and US 2015/0131031 (abstract) both teach retardation films with different wavelength dispersions.













Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782